Citation Nr: 1135507	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-31 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to diabetes mellitus, type II, and/or posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had requested, and was scheduled for, a Travel Board hearing; however, he failed to report to such hearing in April 2010.  In June 2010, this matter, along with service connection for hypertension, was remanded for further development.  A July 2011 rating decision granted service connection for hypertension.  Consequently, such issue is no longer before the Board.


FINDING OF FACT

The Veteran is reasonably shown to have erectile dysfunction as a complication of medications he takes for his service-connected PTSD. 


CONCLUSION OF LAW

Secondary service connection for erectile dysfunction, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, inasmuch as this decision allows the matter addressed on the merits there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3)  competent evidence of a nexus between the two.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair  preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken  leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service treatment records are silent regarding erectile dysfunction.

Postservice VA treatment records from January 1998 to June 2009 show treatment for erectile dysfunction beginning in 2002.  On May 2008 VA examination, the Veteran reported a history of erectile dysfunction prior to the onset of diabetes.  He attributed erectile dysfunction to medications used for PTSD.

In a June 2007 notice of disagreement (NOD), the Veteran alleged that he has erectile dysfunction as a result of, in part, medication taken for PTSD.

In an August 2007 statement of the case, the RO noted that the Veteran had not submitted any medical evidence to support his contention that his erectile dysfunction was caused by medications taken for PTSD.

In his September 2007 substantive appeal, the Veteran reiterated his contention that his erectile dysfunction was as a result of medications taken for PTSD.

On July 2010 VA examination, the examiner opined, in pertinent part:

"The Veteran's erectile dysfunction is not caused by or result of service-connected diabetes mellitus, type II.  According to up to date clinical manifestations of diabetes mellitus include a number of pathologic nerves, the skin, and the lens of the eye.  They correlate with the duration of the diabetic state.  Diabetic neuropathies are the most common complications of diabetes affecting up to 50 percent of older patients with type 2 diabetes.  The Veteran was diagnosed with erectile dysfunction in 2002, hypertension and borderline diabetes in 2006.  Erectile dysfunction is one of the complications of autonomic neuropathy in diabetics.  However, because the onset of erectile dysfunction began four years prior to diagnosis of diabetes, the Veteran's erectile dysfunction is not caused by or a result of his service connected diabetes mellitus, type 2.  Complete review of the Veteran's VA visits shows he was taking antidepressant medications for his service connected PTSD.  It is well known in medical literature that one of the adverse reactions of antidepressants is impotence.  There is also documentation in the VA records on [May 1, 2008] that the Veteran complained of "h/o ED prior to onset of diabetes mellitus.  [Veteran] attributes ED to PTSD drugs."  Therefore, the Veteran's erectile dysfunction is at least as likely as not (50/50 probability) caused by or result of medications used for PTSD for which the Veteran is service connected for."

Erectile dysfunction was not noted in service, and there is no evidence (or indeed allegation) that it is somehow directly related to the Veteran's service.  The Veteran's theory of entitlement to service connection for erectile dysfunction is essentially one of secondary service connection.  There are three basic requirements for substantiating a claim of secondary service connection:  (i) There must be evidence of current disability [i.e., for which service connection is sought]; (ii) there must be disability that is already service-connected; and (iii) there must be competent evidence that the disability that is already service-connected either caused or aggravated the disability for which secondary service-connection is sought.

At the outset, the Board notes that whether or not the Veteran can maintain an erection is something capable of lay observation.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).  

The Board also notes that while the Veteran does have erectile dysfunction, and he is currently service-connected for diabetes mellitus, there is no competent medical evidence that relates erectile dysfunction to the service-connected diabetes mellitus.  However, the Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As the theory that the Veteran's erectile dysfunction is due to medications taken for PTSD has been raised (see June 2007 NOD and September 2007 substantive appeal), the Board will address such theory.

The record reflects that the Veteran has service connected PTSD (see January 1997 rating decision).  The remaining question is whether or not he has erectile dysfunction that was caused or aggravated by such disability.  The only competent (medical) evidence that adequately addresses that medical question is the opinion offered by the July 2010 VA examiner, who indicated that antidepressants (which the Veteran takes for PTSD) are a known cause of impotence/erectile dysfunction, and that the Veteran's erectile dysfunction is at least as likely as not due to  the medications the Veteran uses in treatment of his service connected service connected PTSD.  Accordingly, all the requirements for establishing secondary service connection are met, and service connection for erectile dysfunction as secondary to medication the Veteran takes for PTSD is warranted.   


ORDER

Service connection for erectile dysfunction is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


